[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
This case arises out of an auto accident. Altra Auto Rental, Inc. is being sued as owners of the vehicle involved. Connecticut General Statutes 14-154a authorizes this action. The complaint alleges violation of Connecticut General Statutes14-240a, 14-218a and 14-222. The plaintiff seeks double or treble damages in accordance with Connecticut General Statutes14-295. CT Page 800
The defendant Altra Auto Rental has moved to strike the prayer for double or treble damages as it pertains to Altra Auto Rental.
The first claim of the defendant is without merit. Section14-154a is quite clear that the liability of the person leasing the auto is the same as the operator of the car. This court should not speculate on the reasons why the legislature omitted language in Public Act 88-229 that was contained in the previous statute. The language of the Public Act does not limit the liability of the lessor. See F.A.A. v. Admin. of Unempl. Comp. Act, 196 Conn. 549 (1985).
The second claim of the defendant that Connecticut General Statutes 14-295 is unconstitutional is also without merit. The statute carries with it a presumption of constitutionality. Peck v. Jacquemin, 196 Conn. 53  (1985). The party challenging the constitutionality of a statute bears a heavy burden of proving such statute is unconstitutional beyond a reasonable doubt. Beccia v. City of Waterbury, 192 Conn. 127 (1984). This burden has not been met. The motion to strike is denied.
THOMAS V. O'KEEFE, Jr., Judge